ITEMID: 001-82885
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF VARNAI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
TEXT: 4. The applicant was born in 1937 and lives in Budapest.
5. On 18 June 1996 the applicant’s wife filed for divorce.
6. After several hearings, on 12 March 1999 the Budapest II/III District Court dissolved the parties’ marriage, and ordered the applicant to pay maintenance for the couple’s daughter in the amount of 386,260 Hungarian forints (HUF), which included arrears. The court allowed no suspensive effect for any appeal on the maintenance decision. The use of the couple’s flat was granted to the wife alone.
7. On appeal, the Budapest Regional Court held three hearings and obtained the opinion of a real-estate valuation expert. On 7 November 2000 the court amended the first instance decision, holding that the applicant was entitled to compensation in the amount of 2.75 million Hungarian forints, which corresponded to his share of the flat. It ordered that this liability be taken into account when the District Court, in the resumed proceedings, would eventually decide on the division of the matrimonial property.
8. On 27 April 2001 execution was ordered. On 17 October 2001 the applicant was evicted from the family flat. On 15 November 2001 his car was attached, apparently in order to recover maintenance still owed.
9. The proceedings in respect of the remainder of the parties’ common property were resumed before the District Court on 9 October 2002. Between 5 May 2003 and 25 January 2007 numerous hearings took place, and the case was extended to include several further respondents.
10. According to the information provided by the parties and the elements available in the case file to date, the case has not yet ended.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
